Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24031 Filed 08/10/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
               Plaintiff,                                Case No. 06-cr-20465
  v.                                                     Honorable Nancy G. Edmunds
  JOSEPH WHITING, D-20,

               Defendant.
  _______________________________/

          ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
                     COMPASSIONATE RELEASE [3043]

        Before the Court is Defendant Joseph Whiting’s motion to reduce his sentence to

  time served, filed under the authority of the compassionate release provision of 18 U.S.C.

  § 3582(c)(1)(A)(i), as amended by § 603(b)(1) of the First Step Act of 2018, Pub L. 115-

  391, 132 Stat. 5194, 5239. (ECF No. 3043.) The Government opposes the motion. (ECF

  No. 3049.) The Court has reviewed the record in its entirety and finds that a hearing is

  not necessary. For the reasons set forth below, the Court GRANTS IN PART AND

  DENIES IN PART Defendant’s motion for compassionate release.

  I.    Background

        Defendant Joseph Whiting is the former National President of the Highwaymen

  Motorcycle Club (“HMC”), a multi-state outlaw motorcycle gang with its national

  headquarters in Detroit, Michigan. In its prime, HMC included approximately ten chapters,

  each with its own officers and internal leadership structure that operated within the

  hierarchy of the organization as a whole. United States v. Nagi, 541 F. App'x 556, 563

  (6th Cir. 2013), cert. granted, judgment vacated, 572 U.S. 1111 (2014). On December 15,


                                              1
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24032 Filed 08/10/21 Page 2 of 14




  2009, Defendant was charged in a superseding indictment along with 90 other members

  of HMC. (See ECF No. 997.) The defendants were each accused of one or more crimes

  including violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

  RICO conspiracy, conspiracy to transport stolen property, conspiracy to distribute drugs,

  and conspiracy to murder, among other things. Some defendants went to trial and some

  pleaded guilty. Sentences for those that were found guilty ranged from probation, on the

  low end, to decades in prison for those highest on the culpability list.

         On April 1, 2010, trial commenced against Defendant. After weeks of testimony,

  the jury found Defendant guilty of four counts: racketeering, conspiracy to commit

  racketeering, conspiracy to commit murder in aid of racketeering, and possession of

  stolen vehicles. (ECF No. 1854, 2760.) He was sentenced to a cumulative term of 420

  months (35 years) imprisonment and began serving that term on March 14, 2011. More

  than a decade later, Defendant, now 67 years old, remains incarcerated. His projected

  release date is June 4, 2039.

         Six other leaders of HMC were also tried alongside Defendant. Relevant here are

  defendants Leonard “Dad” Moore, Aref Nagi, and Gary Ball, Jr. Moore was the “godfather”

  of HMC, and he occupied the top leadership position of the organization. As the Sixth

  Circuit recognized, there was ample evidence at trial which demonstrated that Moore was

  “likely the most powerful member of the organization” and that “all significant club

  activities had to go through him.” Nagi, 541 F. App'x at 573-74. Despite this evidence, the

  jury acquitted Moore on the substantive RICO charge and found him guilty on a single

  count of RICO conspiracy. At sentencing, this Court considered the multitude of evidence

  presented at trial and held Moore responsible for many of the acts underlying the



                                                2
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24033 Filed 08/10/21 Page 3 of 14




  conspiracy. He was sentenced to life imprisonment consistent with the guidelines

  calculation at the time. But Moore appealed to the Sixth Circuit which found that because

  the jury did not find Moore guilty on the substantive RICO charge, or make any special

  findings as to Moore’s participation in the acts underlying the conspiracy, the guidelines

  only allowed for a maximum term of 20 years. See id. at 576 (“The statutory maximum for

  a violation for the RICO statute is twenty years, unless the violation is based on a

  racketeering activity for which the maximum penalty includes life imprisonment. . . . [w]hile

  Racketeering Acts 1, 2, 4, 6, 9, 11, and 13 are all violations for which the maximum

  penalty includes life, the jury never made any special findings as to Moore’s participation

  with these acts”). Moore was therefore re-sentenced to 20 years imprisonment after the

  case was remanded to this Court.

          Another co-defendant in this trial group, Aref Nagi, was also found guilty by the

  jury. Like Defendant, Nagi was convicted of a substantive RICO violation and RICO

  conspiracy. Additionally, Nagi was convicted of conspiracy to transport stolen property in

  interstate commerce, conspiracy to alter vehicle identification numbers, conspiracy to

  possess and distribute drugs, assault with a dangerous weapon in aid of racketeering and

  using a firearm during and in relation to a crime of violence. Based on these seven

  convictions, this Court sentenced Nagi to a total term of imprisonment of 37 years — two

  years longer than Defendant’s 35 year term. But, Nagi appealed his firearm conviction all

  the way to the Supreme Court and on May 19, 2014, the Supreme Court vacated Nagi’s

  judgment in light of the recently decided Rosemond v. United States, 572 U.S. 65 (2014).1


  1
    In Rosemond v. United States, the Supreme Court held the government must prove “advance knowledge that a
  confederate would use or carry a gun” and that jury instructions must include that the “defendant knew in advance
  that one of his cohorts would be armed” in order to prove a violation of 18 U.S.C. § 924(c), use of a firearm during
  and in relation to a crime of violence. 572 U.S. 65 (2014).

                                                           3
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24034 Filed 08/10/21 Page 4 of 14




  See Aref Nagi v. United States, 572 U.S. 1111 (2014). Even though Rosemond only

  applied to Nagi’s firearm conviction, the case was remanded to this Court under a general

  remand which allowed the Court to re-sentence Nagi on all the counts upon which he was

  convicted. (See ECF 2766.) The Court took into consideration updated information

  regarding Nagi’s exemplary conduct in prison and re-sentenced Nagi to a cumulative 20-

  year term of imprisonment, shaving 17 years off his prior sentence. Nagi is now set to be

  released a full 15 years prior to Defendant even though he was convicted of more crimes

  and originally sentenced to a longer term.

          The last member of Defendant’s trial group that is relevant here is Gary Ball, Jr.

  Ball was the Eight Mile Chapter Vice President of HMC. He was found guilty on six counts

  (a substantive RICO violation, RICO conspiracy, conspiracy to transport stolen property

  in interstate commerce, conspiracy to alter vehicle identification numbers, and two counts

  of conspiracy to possess and distribute drugs) and sentenced to thirty years

  imprisonment.

          Then came COVID-19, the once-in-a-lifetime pandemic that caused countless

  numbers of people to become sick and millions of deaths. See World Health Organization,

  WHO Coronavirus (COVID-19) Dashboard, https://covid19.who.int (last visited 8/5/2021)

  (identifying, to date, 200,174,883 confirmed cases of COVID-19 and 4,255,892 deaths).

  As a result of the pandemic and the recently amended 18 U.S.C. § 3582(c)(1)(A),2

  motions from incarcerated individuals requesting “compassionate release” started

  pouring into federal courts. One of those motions was Moore’s. He requested

  compassionate release on July 22, 2020 due to his advanced age (73 years), medical


  2
    As discussed in more detail below, Section 603(b) of the First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow
  incarcerated persons to file motions for compassionate release on their own behalf.

                                                           4
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24035 Filed 08/10/21 Page 5 of 14




  conditions, and an increased risk of severe infection from COVID-19. This Court found

  the reasons Moore provided were “extraordinary and compelling” as required by the

  statute and reduced his sentence to time served. (See ECF 3032.) He was released from

  prison on November 5, 2020 after having served approximately ten years.

        The Court also granted relief to Ball under the authority of § 3582(c)(1)(A)(i)

  although Ball was not immediately released from prison. Rather, Ball’s sentence was

  reduced from a cumulative term of 30 years to a 20-year term. In doing so, the Court

  recognized Ball’s advancing age (55), medical concerns (including high blood pressure

  and pre-diabetes) and previous bout with COVID-19 that caused him to suffer severe and

  lingering symptoms. Additionally, the Court acknowledged the disparity between Ball’s

  30-year sentence and Nagi’s amended 20-year sentence for nearly identical convictions.

  The Court held that these reasons, when taken together, constituted extraordinary and

  compelling circumstances to reduce Ball’s sentence. United States v. Ball, Case No. 06-

  cr-20465, 2021 WL 2351088, at *4 (E.D. Mich. June 9, 2021).

        Like Moore and Ball, Defendant now moves this Court for compassionate release.

  As the basis for his motion, Defendant complains of chronic obstructive pulmonary

  disease (COPD), osteoarthrosis, prostate problems, chronic Hepatitis C, and skin cancer

  in combination with the increased threat of infection from COVID-19 in the congregate

  confinement of a prison setting. In response, the Government states that Defendant has

  already had COVID-19 and recovered so he has shown his body can overcome the virus

  despite his underlying health conditions. Additionally, the Government argues that

  Defendant is a danger to the community and that the relevant sentencing factors weigh

  against his early release despite any risk associated with the pandemic. Presently, the



                                            5
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24036 Filed 08/10/21 Page 6 of 14




  Bureau of Prisons reports 2 active cases of COVID-19 at FCI Memphis (both staff

  members), 383 recoveries (both inmates and staff), and 2 deaths (inmates) at that facility.

  See COVID-19 Cases, Federal Bureau of Prisons (last updated August 5, 2021),

  https://www.bop.gov/coronavirus/.

         Defendant requested compassionate release from the warden of FCI Memphis

  citing his medical conditions and the COVID-19 pandemic and his request was denied on

  April 23, 2020.

  II.    Analysis

         Under 18 U.S.C. § 3582(c)(1)(A), district courts may modify a term of imprisonment

  for “extraordinary and compelling reasons.” See United States v. Jones, 980 F.3d 1098,

  1100 (6th Cir. 2020). While frequently thought of as requiring immediate release, the

  statute allows a district court to “reduce but not eliminate a defendant’s prison sentence[.]”

  United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020); see also, United States v.

  McDonel, --- F. Supp. 3d ----, No. 37-20189, 2021 WL 120935, at *6 (E.D. Mich. Jan. 13,

  2021) (reducing 1,285-month sentence to 240 months). Nevertheless, such motions are

  generally referred to as those for “compassionate release.” See United States v. Maumau,

  No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *8 n.2 (D. Utah Feb. 18, 2020) (“In this

  order, the court uses the phrase ‘compassionate release’ and ‘sentence modification’

  interchangeably, which is consistent with how other courts have used the terms.”)

         Inmates were not always able to bring compassionate release motions on their

  own behalf. Historically, only the BOP's Director could bring such a motion, but the BOP

  rarely exercised this power. “A 2013 report from the Office of the Inspector General

  revealed that, on average, only 24 incarcerated people per year were released on BOP



                                                6
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24037 Filed 08/10/21 Page 7 of 14




  motion.” United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021) (quoting Brooker, 976

  F.3d at 231). Moreover, “the program was plagued by mismanagement” and

  inconsistency. Id. at 518-19. Recognizing this problem, Congress sought to expand

  compassionate release by passing the First Step Act in December 2018. Section 603(b)

  of the First Step Act—titled “[i]ncreasing the use and transparency of compassionate

  release”—removed the BOP from this gatekeeper role and amended § 3582(c)(1)(A) to

  permit inmates to file motions for compassionate release in the district court. Jones, 980

  F.3d at 1104-05 (citing First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239).

          Before requesting a reduction, the Sixth Circuit requires a defendant to exhaust

  his administrative remedies or wait thirty days from the warden’s receipt of a request for

  release from the defendant—whichever is earlier. Jones, 980 F.3d at 1105. Once this

  preliminary step has been satisfied, the Court may grant a defendant’s motion if three

  requirements are met: First, “the court initially must ‘find[ ]’ that ‘extraordinary and

  compelling reasons warrant such a reduction[.]’ ” United States v. Ruffin, 978 F.3d 1000,

  1004 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). Second, “the court next must

  ‘find[ ]’ ‘that such a reduction is consistent with applicable policy statements issued by the

  Sentencing Commission[.]’ ” Id. at 1005 (quoting 18 U.S.C. § 3582(c)(1)(A)).3 Finally, “the

  court may not grant the reduction before ‘considering the factors set forth in section

  3553(a) to the extent that they are applicable[.]’ ” Id. (quoting 18 U.S.C. § 3582(c)(1)(A)).

          A. Exhaustion of Administrative Remedies

          The government concedes that Defendant properly exhausted his administrative

  remedies by submitting a request for release to the warden at FCI Memphis and waiting


  3
   The policy statement referenced in step two is found in U.S.S.G. § 1B1.13 and presently only applies to motions
  brought by the Bureau of Prisons, not to inmate‐filed motions. Elias, 984 F.3d at 519.

                                                          7
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24038 Filed 08/10/21 Page 8 of 14




  until that request was denied before filing the present motion. (ECF No. 3043-2.) This

  threshold requirement to relief has therefore been satisfied.

         B. Extraordinary and Compelling Reasons

         Eighteen U.S.C. § 3582 requires, but does not define, “extraordinary and

  compelling reasons[.]” District courts have therefore been given “full discretion” to define

  what constitutes “extraordinary and compelling” on a case-by-case basis. Jones, 980 F.3d

  at 1111; see also Brooker, 976 F.3d at 237 (noting that “a district court’s discretion in this

  area – as in all sentencing matters – is broad”). In the context of the COVID-19 pandemic,

  many courts have found these reasons where a defendant suffers from a medical

  condition that makes him more susceptible to severe illness from COVID-19. See, e.g.,

  United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800, at *1 (E.D. Tenn. Apr. 15,

  2020) (granting compassionate release to an inmate diagnosed with COPD and who

  required oxygen therapy); United States v. Allsbrook, No. 1:17-CR-74-4, 2020 WL

  7202577, at *1 (S.D. Ohio Dec. 7, 2020) (granting compassionate release to a defendant

  who suffered from sleep apnea and asthma); United States v. Meeks, No. 10-CR-20388-

  2, 2021 WL 869669, at *1 (E.D. Mich. Mar. 9, 2021) (finding extraordinary and compelling

  reasons for compassionate release where defendant was obese and had been diagnosed

  with high blood pressure).

         Numerous courts have also found extraordinary and compelling reasons where

  legislative changes drastically reduced mandatory sentencing requirements. See, e.g.,

  United States v. Young, 458 F. Supp. 3d 838 (M.D. Tenn. 2020); United States v. Baker,

  No. 20513, 2020 WL 4696594, at *3 (E.D. Mich. Aug. 13, 2020); United States v. Marks,

  455 F. Supp. 3d 17 (W.D.N.Y. 2020); United States v. Taniguchi, No. 00-50, 2020 WL



                                                8
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24039 Filed 08/10/21 Page 9 of 14




  6390061, at *3-5 (S.D. Ohio Nov. 2, 2020). Some courts (mostly pre-pandemic) have also

  found extraordinary and compelling reasons to grant compassionate release based upon

  combinations of other factors including the defendant’s history, mismanagement of the

  defendant’s medical care, the health of defendant’s family members, and job

  opportunities. See, e.g., United States v. Walker, No. 1:11 CR 270, 2019 WL 5268752,

  at *3 (N.D. Ohio Oct. 17, 2019) (granting compassionate release to a veteran who had

  served a significant portion of his sentence and who had an opportunity to produce a

  movie based upon a book he authored); United States v. Beck, 425 F. Supp. 3d 573 (M.D.

  N.C. 2019) (granting compassionate release to a defendant whose breast cancer spread

  after the BOP grossly mismanaged her medical care); United States v. Bucci, 409 F.

  Supp. 3d 1 (D. Mass. 2019) (granting compassionate release to a defendant who was the

  only potential caregiver for his ailing mother). And this Court has twice found that a

  sentence disparity created after sentencing through no fault of the defendant to be an

  extraordinary and compelling reason warranting compassionate release. United States v.

  Ferguson, --- F. Supp. 3d ----, 2021 WL 1685944, at *3, (E.D. Mich. April 29, 2021); United

  States v. Ball, No. 06-cr-20465, 2021 WL 2351088, at *5 (E.D. Mich. June 9, 2021).

        Essentially, courts have used their discretion and their intimate knowledge of

  individual defendants’ cases to further the purpose of the compassionate release statute

  — to reduce terms of incarceration based upon a consideration of a defendant’s unique

  circumstances. See Jones, 980 F.3d at 1104-05 (discussing how “a bipartisan coalition

  in Congress sought to boost grants of compassionate release by reforming

  § 3582(c)(1)(A)’s procedures”).




                                              9
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24040 Filed 08/10/21 Page 10 of 14




          Here, Defendant claims he suffers from a myriad of health concerns that he argues

   raise his risk of severe illness from COVID-19 and therefore amount to extraordinary and

   compelling reasons that warrant a sentence reduction. The government concedes that

   Defendant’s circumstances qualify as “extraordinary” because Defendant’s medical

   records establish that he has COPD which has been confirmed by the CDC as a risk

   factor that places a person at increased risk of severe illness from COVID-19. See People

   with Certain Medical Conditions, Centers for Disease Control and Prevention (last

   updated    May    13,   2021),   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

   precautions/people-with-medical-conditions.html; see also Elias, 984 F.3d at 521

   (“Relying on official guidelines from the CDC is a common practice in assessing

   compassionate-release motions.”).

          Nevertheless, the government argues Defendant’s circumstances are not

   “compelling” given the crimes with which Defendant was convicted, his leadership role in

   HMC, and the fact that Defendant has already contracted and recovered from COVID-19.

   The Court disagrees. As an initial matter, consideration of the crimes with which

   Defendant was convicted and his role in the motorcycle club is best done through an

   analysis of the 18 U.S.C. § 3553(a) factors, as below. Additionally, the fact that Defendant

   has recovered from COVID-19 does not make his medical concerns less extraordinary or

   compel the Court to deny the motion. As the government correctly points out, “[t]he

   immune response, including duration of immunity, to SARS-CoV-2 infection is not yet

   understood. Based on what we know from other viruses, including common human

   coronaviruses, some reinfections are expected.” (ECF No. 3049 quoting COVID-19 FAQ

   “Can people who recover from COVID-19 be re-infected with SARS-CoV-2?”, Centers for



                                               10
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24041 Filed 08/10/21 Page 11 of 14




   Disease        Control        and       Prevention           (last    updated         March        4,      2021),

   https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html). The Court thus finds that

   Defendant’s health concerns in the face of the ongoing COVID-19 pandemic constitute

   extraordinary and compelling reasons for relief under § 3582(c).

           Additionally, just as in Ferguson and Ball, the Court finds the sentence disparity

   between Defendant’s sentence and the sentences of other HMC leaders that were part

   of Defendant’s trial group to be an extraordinary and compelling reason to reduce

   Defendant’s sentence. See United States v. Ferguson, --- F. Supp. 3d ----, 2021 WL

   1685944, at *3, (E.D. Mich. April 29, 2021); United States v. Ball, No. 06-cr-20465, 2021

   WL 2351088, at *5 (E.D. Mich. June 9, 2021). Of the five other defendants in Defendant’s

   trial group, three have been granted reduced sentences either under the authority of

   § 3582 or on remand after a successful appeal. As discussed above, Moore, the

   “godfather of HMC” who was originally sentenced to life imprisonment, had his sentence

   reduced to a 20-year term then was released after having served less than ten years.

   Like Defendant, he had COPD and other health concerns that raised his risk of severe

   illness or death from COVID-19. Similarly, Ball had his original 30-year sentence reduced

   to 20-years after the Court found extraordinary and compelling reasons to grant his

   request for a reduction. And Aref Nagi, originally sentenced to 37 years, had 17 years

   taken off his sentence when the Court was able to reconsider the § 3553(a) factors on a

   general remand. Now, of these individuals, only Defendant remains incarcerated with

   over a decade of time left to serve.4 The Court therefore proceeds to the analysis of the

   § 3553(a) factors to determine if a reduction is appropriate.


   4
     The remaining two defendants from this trial group, Michael Cicchetti and Anthony Clark, have either been released
   from prison or are deceased.

                                                           11
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24042 Filed 08/10/21 Page 12 of 14




          C. Sentencing Factors

          Although Defendant has made a satisfactory showing of extraordinary and

   compelling reasons that warrant a sentence modification, the Court must also consider

   the relevant factors listed in 18 U.S.C. § 3553(a). These factors include the nature and

   circumstances of the offense, the history and characteristics of the defendant, the

   seriousness of the offense, the need to promote respect for the law and provide just

   punishment for the offense, general and specific deterrence, protection of the public, and

   the need to avoid unwarranted sentence disparities. See 3553(a).

          Defendant’s crimes were serious. He held a leadership position in an extensive

   criminal enterprise that involved massive amounts of drugs and an interstate theft

   operation, among other things. Moreover, Defendant has a significant amount of time

   (about 18 years) remaining on his sentence. According to the government, Defendant has

   not provided reasons sufficient to reduce Defendant’s sentence by this “incredibly sizable”

   length of time. In other words, the “magnitude of [Defendant’s] requested sentence

   reduction” is too great to be granted under the present circumstances. See 18 U.S.C.

   § 3582(c)(1)(A)(i) (requiring a defendant to show reasons for release that “warrant such

   a reduction” in his sentence.)

          The Court agrees with this portion of the government’s argument but declines to

   stop its analysis there. As discussed above, § 3582 grants authority to a district court to

   reduce a defendant’s prison sentence even if the court declines to eliminate the remainder

   of that prison sentence completely. See Brooker, 976 F.3d at 237. And in this case, the

   Court finds it appropriate to reduce Defendant’s 35 year sentence by fifteen years. This

   reduction remedies any disparity in sentencing created by granting compassionate



                                               12
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24043 Filed 08/10/21 Page 13 of 14




   release to Moore or a reduction in sentence to Nagi or Ball. It also reflects the seriousness

   of Defendant’s offenses, provides just punishment, and hopefully, serves as a deterrent

   to others considering similar crimes.

          This reduction is also consistent with the balance of the remaining § 3553(a)

   factors, most notably Defendant’s recent history and characteristics. Since Defendant has

   been incarcerated, he has made compelling efforts at rehabilitation. He has consistently

   worked toward his associate degree at a local community college and has completed

   nearly 50 educational programs. (See ECF No. 3043-7.) His progress report shows he

   has completed courses in mentoring, job skills, substance abuse, financial literacy,

   healthy living, and release preparation, among other things. (Id.) He has paid his financial

   obligation to the court and he works in the prison’s safety office which helps educate

   prisoners on the facility’s regulations. (Id.) Additionally, Defendant has no recent

   disciplinary history and only two misconducts during his time in custody. (See ECF No.

   3043-8.) Notably, the most serious misconduct (refusing a drug test) occurred over ten

   years ago when Defendant was still in pretrial detention. (Id.) And the second misconduct,

   refusing to stand for a count after falling asleep in a chair, does not concern the Court

   given Defendant’s otherwise clean disciplinary record. (Id.)

   III.   Conclusion

          The Court has considered each party’s arguments in depth and finds that a

   modification of Defendant’s sentence is warranted. For the foregoing reasons, IT IS

   HEREBY ORDERED that Defendant’s motion for a sentence reduction under

   § 3582(c)(1)(A) is GRANTED IN PART AND DENIED IN PART. Defendant’s motion is




                                                13
Case 2:06-cr-20465-NGE-MKM ECF No. 3095, PageID.24044 Filed 08/10/21 Page 14 of 14




   GRANTED in that the custodial portion of Defendant’s sentence is reduced to a 20-year

   term of incarceration. Defendant’s request for immediate release is DENIED.

         Defendant’s original sentence remains unchanged in all other respects.

         SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

   Dated: August 10, 2021




   I hereby certify that a copy of the foregoing document was served upon counsel of record
   on August 10, 2021, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




                                             14
